United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-2951
                                ___________

David N. Hannah, Jr.                   *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Gary Campbell, Dr., Correctional       *
Medical Systems; Ronald Knox,          *        [UNPUBLISHED]
Dentist, Correctional Medical Systems; *
Unknown Jackson, Dentist,              *
Correctional Medical Systems;          *
Unknown Kieper, Physician              *
Correctional Medical Systems;          *
Unknown Hatfield, Dentist,             *
Correctional Medical Systems; John     *
Knudsen, Physician, Moberly Regional *
Medical Center; Gail Bailey, Medical *
Administrator, Correctional Medical    *
Systems; Dottie Callis, Assistant      *
Medical Administrator, Correctional    *
Medical Systems,                       *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: April 3, 2002

                            Filed: April 8, 2002
                                 ___________
Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate David N. Hannah, Jr., appeals from the district court’s1
dismissal of his pro se 42 U.S.C. § 1983 complaint in which he alleged deliberate
indifference to his medical needs. Having carefully reviewed the record, we conclude
dismissal was warranted. Accordingly, we affirm. See 8th Cir. R. 47B. We deny as
moot the pending motion on appeal.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
                                        -2-